STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

SPATE      OF    LOUISIANA                                                       NO.   2022    KW   0249

VERSUS


ANDREW      D.    WETZEL                                                           MARCH      23,   2022




In   Re:          Andrew         D.    Wetzel,    applying        for
                                                                   supervisory writs,                 22nd
                  Judicial            District     Court,     Parish     St.                           No.
                                                                     of
                                                                              Tammany,
                  1077- F- 2021.




BEFORE:           MCDONALD,           LANIER,     AND    WOLFE,    J.T.


          STAY REQUEST            DENIED.        WRIT DENIED       ON     THE   SHOWING MADE.


                                                        WIL
                                                        EW


          McDonald,        J.,
                                      concurs and would deny the writ application.




C   URT    OF    APPEAL,      FIRST      CIRCUIT




          DEPUTY OfENK OF COURT
                  FOR   THE      COURT